PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/027,824
Filing Date: 5 Jul 2018
Appellant(s): The Procter & Gamble Company



__________________
Linda M. Sivik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 15, 2021.  The instant appeal is related to an appeal filed on the same date in copending application 16/027,852.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 15, 2021 
from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 2009/0220708 (see 33, 3, 30a and 4 in Fig. 4; paragraphs 0036-0038, 0058 and 0066-0073) in view of British Patent 2,259,874 (see page 4, paragraphs 4-8) and Kanga 2010/0021842 (see the Abstract and paragraphs 0002 and 0003).
Schmitt (see Fig. 4) discloses a method for printing 3-D (paragraph 0020) microoptic images (paragraph 0029) on packaging systems (paragraph 0012)  comprising providing a substrate (2) with a first and second surface, printing a plurality of images (33) on at least part of a first major surface to provide a substrate with a printed first major surface, applying a transparent (paragraph 0018) varnish layer (30a) on the printed first major surface, the varnish layer having the instant surfaces and forming a plurality of relief features (see 31 and paragraph 0068) on the outer surface of the varnish layer, wherein the relief features are microlenses (paragraph 0026) wherein the images are printed  by flexographic printing using a flexographic printing plate (see paragraph 0058—ie, “flexographic printing”) and wherein the relief images are formed by a flexographic printing method (see paragraph 0038), the primary reference essentially lacking a clear disclosure that the flexographic printing –or casting—would be performed using a plate and exactly how these printing or casting plates would be made.  Initially, it must be noted that any flexographic printing must of necessity employ a flexographic plate to perform the printing.  Hence, when Schmitt discloses flexographic methods to perform the printing of the image and the formation of the relief features, it is submitted as inherent that such would have been done using a flexible printing plate.  Appellant also uses the language flexographic casting plate, which is simply a flexographic printing plate used to apply and emboss a coating instead of forming an image.  In short, the instant flexographic printing plate and flexographic casting plate are submitted in fact to be taught in Schmitt, and the latter would constitute the instant filmless casting process.  British Patent 2,259,874 (see paragraphs 4-8 of page 4) provides additional teaching in this regard, disclosing that a printing plate with a required design formed therein is conventionally used to provide a relief effect on varnish that is applied over printed information (ie, image) on a packaging system (ie, carton).  In essence, British -874 is being applied to show that printing—in this case, casting—uses a printing plate.  It would have been obvious to one of ordinary skill in this art that British -874 is disclosing a flexographic printing or casting and as already noted, such would require a printing or casting plate.  Kanga (see the Abstract and paragraphs 0002-0003) also discloses how to make printing plates used in flexographic printing and one method therefor is (laser) engraving—see the first four lines of paragraph 0002.  Kanga provides additional evidence that flexographic printing would require a flexographic printing plate and that such printing plates are formed by engraving.  It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the flexographic printing and casting plates of Schmitt using (laser) engraving as taught by Kanga to directly form the plate relief as desired.  Obviously, such would facilitate the formation of the flexible printing/casting plate.  Note also that paragraph 0073 of Schmitt teaches that features disclosed with respect to one embodiment can be used in other embodiments.  It is submitted at least on this basis that the disclosures of paragraphs 0058 and 0038 concerning the flexographic printing/casting would have been used in the embodiment of Figure 4 of Schmitt.  Certainly, it is within the skill level of the art to employ processes disclosed generally, such as the flexographic printing, in specific embodiments as long as these embodiments are capable of employing these processes.  Schmitt (paragraph 0018) discloses that the substrate is a conventional plastic material and the materials of instant claim 2 would clearly be conventional plastic materials, the rigidity of same being obvious dependent on the exact usage of the packaging system.  As already noted, the relief features (paragraph 0029) are in the micron size and given that the graphic images are adapted to the reliefs as taught in paragraph 0068, it certainly would have been obvious to have formed the images as micro-images in Schmitt as recited in instant claim 4.  Indeed, the exact size of the image and the patterning thereof as recited in instant claims 4-6 would have been obvious to one of ordinary skill in the art at the time of filing dependent on the exact design desired for the packaging.  Paragraph 0071 of Schmitt teaches that the varnish making up the relief pattern is cured for fixing thereof, and light (UV) curing is taught at paragraphs 0018, 0034 and 0056.  Schmitt (paragraph 0029) discloses that the relief features would have structural sizes of from .1 to 500 microns, and this is submitted to render instant claim 9 as obvious thereover.  Instant claims 10 and 18 are submitted to have been an obvious aspect dependent on the exact design desired for the packaging—again, see paragraph 0068 which teaches that the images are adapted to the reliefs.  One way of realizing such adaption would be to provide relief features as micro-lenses that would have an identical pattern to the images and that the features would have the same diameter as the image and be centrally arranged on top of the image.  Instant claim 12 is submitted as being taught in Kanga, with a teaching that the flexographic plates are plastic (ie, polyurethane) and the flexible nature of these plates found in the very name—ie, flexographic.  It is submitted that making the plates out of polypropylene as set forth in claim 19 would have been obvious in the combination as applied dependent on the strength and durability desired for the printing/casting plates.   The packaging system of instant claim 15 is met for reasons of record set forth with respect to the method of forming the packaging, supra.  Instant claim 16 is taught at paragraphs 0018, 0034 and 0056.  Acrylic varnish as set forth in instant claim 17 is well known in the art and such would have been an obvious material selection for the varnish of Schmitt dependent on the physical and optical properties desired for the varnish coating.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 2009/0220708 in view of British Patent 2,259,874 and Kanga 2010/0021842 and further in view of Goichman et al 2008/0087181 (see paragraphs 0057-0062 and Figs. 3a-3c).
Schmitt, British -874 and Kanga are applied for reasons of record, the references disclosing the basic claimed method lacking essentially the aspects of making the flexographic printing or casting plate by the method as set forth in instant claim 13.  Goichman et al (see Figs. 3a-3c) forming a negatively patterned substrate—ie, mold—made from an ablative polymer (12), filling this substrate with a photopolymer (26) and curing it with UV light to form a patterned flexographic plate (26 in Fig. 3c) as generally set forth in instant claim 13.  It surely would have been obvious to have pressed the mold against an uncured resin in lieu of filling the mold with the resin, as either is an art recognized equivalent of which Official Notice is hereby taken.  It is submitted that the patterned substrate has some degree of flexibility as set forth in instant claim 13.  At paragraph 0002, Goichman et al teaches that flexographic plates are used to make cartons==ie, packaging systems.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the formation of the flexible printing/casting plates as generally taught by Goichman et al dependent on the exact physical properties—hardness, flexibility, resilience—desired for the printing/casting plates.  Given that Schmitt does not teach the exact method of forming the flexographic printing or casting plates, and Kanga provides only one specific method, it would have been within the skill level of the art to pick and choose other suitable methods known in the art to make the plates.    

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 2009/0220708 in view of British Patent 2,259,874 and Kanga 2010/0021842 and further in view of McLean et al 2007/0218409 (see paragraphs 0003 and 0058).
   Schmitt, British -874 and Kanga are applied for reasons of record, the references disclosing the basic claimed method lacking essentially the aspects of making the flexographic casting plate by the method as set forth in instant claims 14 and 20—ie, by injection molding against a rigid patterned substrate or steel plate which serves as the mold.  McLean et al teaches forming flexographic printing/casting plates used in the packaging industry (paragraph 0003) by injection molding (paragraph 0058).  Obviously, injection molding requires an injection mold, which conventionally would be a rigid, steel plate which has been patterned with the desired negative pattern and placed in the injection mold to form a molding cavity that the injected material would be molded against.  This is nothing but conventional in the art and Official Notice is hereby taken of this.  Steel is a typical mold material and a pulsed laser is typically used to engrave steel to pattern it.  Likewise, polypropylene is a conventional material to make flexographic plates and Official Notice is hereby taken of these facts.  Given the disclosure of McLean et al and what is known in the art, it is submitted that instant claims 14 and 20 would have been obvious methods of making the flexographic casting plates of Schmitt dependent on the exact material properties desired for the plates and the equipment available to make them.  Again, since Schmitt does not disclose exactly how the flexographic casting plates are made, it would have been well within the skill level of the art to pick and choose suitable methods known in the art to form the plates.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9, 10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9, 10 and 12-19 of copending Application No. 16/027,852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each application sets forth essentially the same method of printing 3D microoptic images on packaging systems and the system itself, with any differences in claim language constituting aspects that would have been well within the skill level of the art and obvious over each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
               
                      



(2) Response to Argument
Appellant argues that the rejections are improper because they fail to establish a prima facie case of obviousness.  Also, the references allegedly do not disclose all the limitations of the claims so rejected.  The first point will be addressed subsequently in this paragraph.  The second point is submitted to be erroneous in that Appellant never points out exactly what limitations are not disclosed by the references, or rendered obvious thereby in conjunction with knowledge generally known in the art.  At the bottom of page 7 of the Brief, Appellant states how the present invention differs from the rejection.  However, as just noted and as set forth in the rejection, supra, the references do in fact teach what appellant states is the present invention.  Hence, it is certainly not clear how Appellant believes that the present invention differs in any meaningful—or patentable-- way from the combination of references as applied.  Appellant then suggests that filmless casting using a flexographic casting plate allows for the incorporation of thin 3D-microoptic images.  It should be noted that the thickness of the microoptic images is not in the claims and hence therefore cannot be used to differentiate the instant claims from the prior art.  Further, Schmitt and the applied art fairly teach the instant flexographic casting using a flexographic casting plate.  The prior art as applied must therefore be assumed capable of forming the instant thin 3D-microoptic images.  
Appellant characterizes the disclosure of Schmitt in a manner that disregards any specific teaching therein that is being used in the instant rejection.  A reference is to be considered for all it discloses, and the refusal to acknowledge this is submitted to  constitute a fatal flaw in Appellant’s arguments.  While the aspects of applying an embossable coating, embossing an optical structure in the coating, curing the embossed coating and printing an image are indeed all disclosed in Schmitt as Appellant notes, it is the manner and order in which these steps are performed in different embodiments of Schmitt that Appellant either fails to appreciate or acknowledge.  And it should be emphasized that the manner and order of these steps taught in Schmitt are exactly that set forth in the instant claims.  
Appellant suggests that the skilled person gets no guidance in the rejection of Schmitt in view of ‘874 and Kanga for the overall method being simplified because of the instant flexographic printing and casting steps.  Also, “coating and curing steps for the substrate” have been avoided and a smoother surface provided in a more efficient way than the process set out in the combination as applied are noted by Appellant as advantages for the instant process as claimed.  See the bottom of page 8 of the Brief.  Contrary to these stipulations, the necessary guidance a person having ordinary skill in the art (hereafter PHOSITA) would need to arrive at the instant method is quite simply that which comes from the references themselves.  Schmitt discloses flexographic printing (paragraph 0058) and flexographic casting (paragraph 0038)  and paragraph 0073 indicates that these features would be used in any of the embodiments--- ie, an embodiment such as that in Figure 4 of the reference.  Clearly, a fair reading of Schmitt provides a PHOSITA with all the guidance necessary to arrive at the claimed invention by relying on additional prior art to teach what is not taught in Schmitt.  British -874 and Kanga teach unequivocally that the flexographic methods disclosed in Schmitt require a plate and Kanga further teaches how to make such a plate by (laser) engraving.  It is respectfully not understood how there is a lack of guidance to a PHOSITA nor how the instant method is simplified over that disclosed in the applied prior art.  Also, the “coating and curing steps for the substrate” that Appellant suggests are avoided in the instant method constitutes in fact an erroneous statement.  Both the instant and Schmitt employ these steps and Schmitt contains disclosure to perform them in the same manner as the instant.  It is not clear in this regard why Appellant refuses to acknowledge the specific teachings with regard to how the image can be printed and how the relief features can be formed in Schmitt.  In fact, Schmitt clearly teaches that such is performed using flexographic printing/casting methods.  In both Schmitt and the instant, an image is printed on the substrate and then covered with a coating that is cured—see instant claim 7 concerning such curing.  It is respectfully submitted that Appellant is mischaracterizing Schmitt –or at the very least, certainly relying upon just as much of the disclosure therein—in an effort to support a position that simply is not tenable.  Other than these generalized, and in fact conclusory statements, Appellant has not provided any cogent explanation as to why the instant flexographic printing and casting differs from that taught in Schmitt. 
Appellant suggests that the rejection fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  Therefore, the rejection is conclusory—see the top of page 9 of the Brief.  As already noted, Schmitt teaches a number of ways to form the images and the relief features thereover.  One of these is by flexographic methods—printing and casting.  A PHOSITA is—or should be—imbued with the ability to select from the prior art suitable methods which are clearly known and would be useful in performing a desired operation.  Appellant apparently believes that a PHOSITA does not—or should not—possess this ability.  The position taken by Appellant in this regard is simply not reasonable.  If Appellant intends “conclusory” statements to be those “based on no findings in Schmitt in view of ‘874 and Kanga”, such is simply not true.  The findings are indeed in the references as set forth in the rejection, supra and a PHOSITA would have no trouble understanding or using them.  Again, by suggesting that a PHOSITA would not have been prompted to specifically select the instant flexographic methods from the disclosure of Schmitt, it is respectfully submitted that Appellant has imbued a PHOSITA with virtually no skill.  Such a line of argument is not reasonable and must fail.  
Appellant suggests that there is no convincing reason as to why the references have been combined and that hindsight reconstruction has been used to do so.  However, the reasoning behind the combination does not lie in hindsight reconstruction, but rather what is known and taught in the prior art.  By disclosing flexographic printing and casting methods, Schmitt is in fact directing a PHOSITA to these methods and how they are carried out.  Since Schmitt does not explicitly teach how to perform these flexographic methods, one must then be directed to look to additional prior art to determine the exact nature of these known (see Schmitt, second line of paragraph 0058) methods.  All the additional prior art applied in combination with Schmitt discloses flexographic printing/casting and the formation of flexographic plates therefor that are used in packaging applications.  There can be no question that a PHOSITA would have been directed to the additional applied art since such art teaches aspects missing in Schmitt that would be crucial to enable the flexographic methods taught in Schmitt.  That in itself constitutes a convincing reason why the references have been combined and would have been combined.  While inventions may indeed be combinations of what is already known, it is respectfully submitted that such is not a convincing argument in the instant case.  As already noted, all the applied art is directed to forming packaging and/or printing/casting plates used to make packaging.  The rationale behind the combinations are readily apparent to a PHOSITA.  Such an individual would need information on how to form flexographic printing or casting plates as such is not taught in Schmitt.  Certainly, one of ordinary skill would have been directed to these additional references to enable the flexographic printing and casting of Schmitt.  It is respectfully submitted that all Appellant has done is to employ known techniques to make known flexographic plates for a packaging system forming method that is also known.  There are no unexpected results for this.  It is respectfully submitted that the instant claims must stand as rejected based on these facts.
In summary, it is submitted that Appellant has provided generalized arguments for advancing the patentability of claims that are simply not patentable.  The same general line of argument set forth in section1B of the Brief is also set forth in sections 1C and 1D of the Brief.  It is respectfully submitted that the arguments as a whole must fail to rebut the prima facie case of obviousness that has been made of record.                                                
 






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        

Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.